Citation Nr: 1822085	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a dental disorder for compensation purposes.

4.  Entitlement to service connection for a dental disorder for treatment purposes.

5.  Entitlement to an initial rating in excess of 10 percent for paresthesias of the right great toe.

6.  Entitlement to a compensable disability rating for loss of the right great toenail.


REPRESENTATION

Appellant represented by:	James T. Curfman, Agent
WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The May 2013 rating decision included an award of service connection for paresthesias of the right toe, with a noncompensable rating assigned.  In a second May 2013 rating decision, the RO awarded an increased disability rating of 10 percent, effective from the date of claim.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In March 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is also included in the electronic claims file.  

In characterizing the above claims, the Board considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for an "entire back" disorder in a final October 2011 rating decision.  Since that time, spinal stenosis of the lumbar spine, and degenerative disc disease of the cervical spine, have been diagnosed.  The Board thus finds that the current claims may be considered without regard to whether new and material evidence has been received.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision).  The issue of entitlement to service connection for a dental disorder for treatment purposes has been added to the appeal.

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issue of entitlement to service connection for a dental disorder for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is related to service.
2.  The Veteran's cervical spine disorder is related to service.

3.  The Veteran does not have a dental disability for which compensation can be authorized.

4. Paresthesias of the right great toe is not manifested by severe incomplete paralysis of the posterior tibial nerve. 

5.  The loss of the right great toenail approximates a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder have been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a cervical spine disorder have been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for a dental disorder for purposes of compensation have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.381, 4.150, 17.161 (2017).

4.  The criteria for a rating in excess of 10 percent for paresthesias of the right great toe have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8525 (2017).

5.  The criteria for a rating of 10 percent, but no higher, for loss of the right great toenail have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

At the March 2015 hearing, the Veteran testified regarding possible herbicide agent exposure.  The disorders on appeal are not included among the diseases eligible for presumptive service connection as due to herbicide exposure set forth in 38 C.F.R. §3.309(e).  As such, presumptive service connection based on herbicide exposure is not applicable to the claims.  Direct service connection based on herbicide agent exposure is also not applicable as the record does not indicate Vietnam service or other herbicide agent exposure.  See July 2011 VA Form 21-3101; August 2011 Formal Finding.  To the extent the Veteran reports exposure from a possible herbicide spill, he is not competent to identify the substances that may have been spilled because such a finding requires special training and expertise that he does not have.  His assertions are not considered to be sufficient evidence, on their own, to establish actual exposure, absent evidence that he may have some specialized expertise or training in identifying such substances.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

	Lumbar Spine & Cervical Spine

The Veteran has current degenerative disc disease of the lumbar and cervical spine, documented, for example, in an April 2013 VA examination report.

Service treatment records (STRs) do not document complaints, treatment, or diagnoses pertaining to the lumbar or cervical spine.  Nonetheless, his personnel records and DD Form 214 indicate that the Veteran's military occupational specialty (MOS) was a cook.  At the March 2015 hearing, and throughout the course of the appeal, he has reported that his duties as a cook included removing steel inserts from the pizza ovens, cleaning them, and placing them back into the stove.  He testified that these inserts weighed approximately 250 pounds and were difficult to maneuver.  Sometimes there were others available to help with the job, but other times the Veteran performed these duties alone.  He also carried and transported heavy trash cans on a regular basis.  He testified that he sought treatment for back and neck problems in service, but not at the large, main hospital.  He testified he was treated informally by medics and aides in smaller infirmaries on a few occasions.

The record shows that shortly after service, the Veteran began receiving treatment for his neck and back, which has continued through the present.  A June 2013 letter from C.I., the Veteran's chiropractor, states that he began treating the Veteran in the 1980s for residuals of the in-service injuries sustained.

The Board finds the Veteran's reports are consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  His contentions are further corroborated by the report of C.I.  The Board accepts his contentions of in-service injuries to the lumbar and cervical spine.  

On the matter of nexus, the record contains several opinions.  On VA examination in April 2013, the examiner opined that the Veteran's lumbar and cervical spine disorders were less likely than not incurred in our caused by service, including by carrying heavy loads in connection with his duties as a cook.  The examiner noted the lack of documentation in the STRs, and that he did not receive back care until 1983 or neck care until 2011.

In June 2013, A.N., the Veteran's daughter and a licensed practical nurse, submitted a report.  She stated she had reviewed his service and post-service medical records, and opined that his back and neck problems were at least as likely as not related to service.  She stated that the repetitive heavy lifting and twisting caused extra strain on his spine.  She stated that she has witnessed continuous back and neck problems throughout the years.

In a June 2013 private medial report, C.I. stated he began treating the Veteran for lower, middle, and upper back/neck problems in the 1980s.  He was familiar with the reported in-service injuries, although he had not reviewed military records.  He stated that the service injuries were consisted with the conditions for which he has sought care, and opined that it was at least as likely as not that the current disorders are service connected.

In another June 2013 private medical report, Dr. S. stated he has treated the Veteran and reviewed his medical records.  He opined that it was more likely than not that the Veteran's decades-long symptoms of low back pain and neck pain were connected to service.  The current findings on examination and MRI scans were consistent with the injuries from service and the resulting progression of those conditions over time.

In a November 2013 private medical report, C.I. submitted another report stating he had reviewed the Veteran's medical records.  He opined it was at least as likely as not that the Veteran's back condition was related to military service, as the current clinical evidence was consistent with in-service injuries.  He stated there was a "clear etiological basis" to conclude a connection between in-service events and the Veteran's current status.
In considering the evidence under the laws and regulations as set forth above, and resolving any doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his lumbar and cervical spine disorders.  

The private medical reports of A.B., C.I., and Dr. S., are adequate for the purposes of adjudication.  The providers, particularly C.I. and Dr. S., based their conclusion on a history of treatment of the Veteran and provided a rationale for their conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, all three specifically indicated that they had also reviewed pertinent records..  The only evidence to the contrary is the April 2013 VA examination report.  This report is of diminished probative value to the extent the examiner stated there was no neck care until 2011, despite C.I.'s report.  As the evidence is at least in equipoise in showing that the Veteran has a lumbar spine disorder and cervical spine disorder attributable to service, service connection is warranted.  

	Dental Disorder

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only, and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is only available for loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

On entry into service, no abnormalities of the mouth were noted.  The examining physician did not place symbols or marks on the portion of the report pertaining to the individual teeth, but wrote "acceptable" as to the Veteran's dental status.  STRs are silent as to any injury, treatment, diagnosis, or complaints related to the teeth.  On his April 1974 separation examination, no abnormalities involving the mouth or teeth were noted, and the Veteran did not report any pertinent complaints on the accompanying Report of Medical History; to the contrary, he denied having any severe tooth or gum trouble.  A separate dental examination was conducted for purposes of separation in May 1974.  The examiner placed marks on the illustration of the teeth, but did not note any abnormalities on the report.

Post service, the record contains documentation of extracted teeth (June 2011), unspecified dental caries (February 2012), and missing teeth (July 2012) that had been treated at a private facility.  At the March 2015 hearing, he testified that he did not break any teeth during service, but hit his mouth a couple of times while moving the ovens.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  As noted above, treatable carious teeth and replaceable missing teeth are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  This matter is addressed in the remand below.  Service connection for the loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  VA treatment records contain numerous assessments of the Veteran's mouth, and there is no evidence of a loss of the body of either the maxilla or the mandible.  The record additionally does not show nonunion or malunion of the mandible or maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.

The Board has considered the Veteran's own assertions that he has a current dental disorder related to service.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of his dental problems.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of a dental disorder eligible for disability compensation. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

Higher Rating Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's disabilities, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those already assigned.

The disabilities discussed below both involve the right great toe.  Under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed. 38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of 38 C.F.R. § 4.71a, DC 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.  

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Mild is generally defined as "not being or involving what is extreme" or "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id.  at 798.  Severe is generally defined as "of a great degree" or "serious."  Id.  at 1140.

      Right Toe Paresthesias

In the May 2013 rating decision on appeal, the RO granted service connection for right toe paresthesias and assigned a noncompensable rating from February 4, 2013, pursuant to 38 C.F.R. §4.124a, Diagnostic Code 8523.  

In a separate May 2013 rating decision, the RO awarded a 10 percent rating, effective from February 4, 2013, under DC 8525.  
Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 - 4.124a.  

Under DC 8525, both mild and moderate incomplete paralysis of the posterior tibial nerve warrant a 10 percent rating, severe incomplete paralysis warrants a 20 percent rating, and complete paralysis warrants a 30 percent rating.  Complete paralysis involves paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

On VA examinations in September 2011 and February, the Veteran's right toe was examined, but neurological findings were not rendered.

On VA nerves examination in April 2013, the Veteran was diagnosed with paresthesias of the right great toe, as well as radiculopathy in the right leg due to the lumbar spine.  In assessing the right lower extremity, the examiner found no constant pain, mild intermittent pain, no paresthesias or dysesthesias, and mild numbness.  There were no trophic changes.  In the section identifying the nerves affected, the examiner found all nerve groups were normal, except the sciatic nerve, pertaining to the radiculopathy.  At the conclusion of the report, the examiner stated that sensation of the toe was intact, but there was burning and pain. 

In a May 2013 addendum opinion, the examiner clarified that the nerve involved was the medial plantar nerve, a branch off of the posterior tibial nerve.  She stated the symptoms would be considered mild in severity.

At the May 2015 hearing, the Veteran testified regarding his nerve problems in the right leg.  He stated he had tingling in the toe, as if it was asleep.

The preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's paresthesias of the right great toe.  Significantly, the VA examiner explicitly characterized the Veteran's disability as "mild" incomplete paralysis of the posterior tibial nerve.  There is no constant pain, mild intermittent pain, no paresthesias or dysesthesias, and mild numbness.  Sensation of the toe is intact.  The sum of this evidence, to include the VA examiner's specific findings of "mild" incomplete paralysis, does not support ratings higher than 10 percent.

The Board can point to no other diagnostic code that would apply to the Veteran's paresthesias of the toe and afford him a higher rating.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

      Loss of Toenail

In an October 2011 rating decision, the RO granted service connection for the loss of the right great toenail, and assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5284, effective June 29, 2011.  

In the May 2013 rating decision on appeal, the noncompensable rating was continued.

Diagnostic Code 5284 pertains to "other" foot injuries, and provides a 10 percent rating for a moderate injury, a 20 percent rating for a moderately severe injury, and a 30 percent rating for a severe injury.  With actual loss of use of the foot, a 40 percent rating is assigned.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in September 2011, the Veteran was diagnosed with right great toenail trauma.  He stated that the toenail fell off during service when a steel helmet fell onto his foot.  Each time it grew back, it became deformed and was removed.  It has not grown back since 1985.  The Veteran had only a tiny piece of nail at the medial and lateral aspects of the toe which was not problematic or symptomatic.  The examiner found there were no other foot or toe conditions.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The condition had no impact on the ability to work.

On VA examination in February 2013, the Veteran was again found to have right toenail trauma.  He did not require assistive devices.  No other pertinent findings were rendered.  The examiner noted there was minimal arthritis bilaterally in the metatarsophalangeal joints of the first toes.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The condition had no impact on the ability to work.

On VA examination in April 2013, the Veteran reported pain in the right great toe, ranging from 4/10 to 9/10.  He was not receiving treatment.  On examination, right great toe extension was normal.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The condition impacted work only to the extent there was burning and pain in the toe.

At the May 2015 hearing, the Veteran testified that his toe hurts all the time.  It caused problems with balance and required him to wear steel-toed boots for protection.  The toe swelled occasionally.  He used a cane, in part, because of the toe.  He sometimes dragged his foot because of the toe.
Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 10 percent rating is warranted for a "moderate" injury of the foot.  The lack of a toenail causes constant pain, swelling, and problems with balance.  There is arthritis in the metatarsophalangeal joints of the first toe.  The Board finds the sum of this evidence approximates a moderate foot injury.  Assigning this rating does not violate the amputation rule, as discussed above, as the combined rating for the toe remains less than 30 percent.  

However, the preponderance of the evidence is against a 20 percent rating based on a "moderately severe" foot injury.  The September 2011 examiner found the condition was asymptomatic.  VA examiners in February 2013 and April 2013 examined the toe, and noted that it did not require the use of assistive devices and did not require treatment.  Great toe extension was normal.  The arthritis has been explicitly characteraized as "minimal."  As such, the Board cannot find a "moderately severe" right foot disability.

The Veteran's pain and functional loss have already been considered in awarding the current rating.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit foot or toe motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The Board considered all other diagnostic codes pertaining to the ankle but none apply.  The record does not indicate flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against any higher or separate rating for the Veteran's right toe disability than that already assigned.  In this regard, the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 



ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is granted.

Service connection for a dental disorder is denied.

An initial rating in excess of 10 percent for paresthesias of the right great toe is denied.

A disability rating of 10 percent, but no higher, for loss of the right great toenail is granted.


REMAND

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  These manual provisions direct that an RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  See M21-1, Part III, Subpart v., Chapter 7, Section C, pertaining to the processing and rating of dental claims.  Such a claim, instead, is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility.  
Here, the October 2012 indicates this claim was referred to the VA medical center, but the record thereafter contains no indication that it has been resolved.  This process must be completed by VHA.

Accordingly, this claim is REMANDED for the following action:

1.  Complete the referral of the Veteran's dental claim for outpatient treatment purposes to a VHA facility (VA medical center (VAMC)) for that administration to make a determination of eligibility in the first instance as outlined in M21-1, Part III, Subpart v., Chapter 7, Section C.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


